DETAILED ACTION
Claims 1, 3-11 and 13-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

Response to Arguments
The Applicant argues (see page 7), with respect to amended claims 1 and 11, that Jones, Lection, and Brown, whether taken alone or in combination, do not disclose or suggest the following features of amended claim 1: a) wherein the interaction request comprises: an identifier of the second user and an identifier of the interaction circle; and the establishing the interactive connection with the second smart device according to the interaction request comprises: determining the second smart device under the 
In response to the Applicant’s argument, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. PGPub 2009/0177977) in view of Lection et al. (U.S. PGPub 2015/0270980) further in view of Luttge (U.S. PGPub 2009/0178121) is made in view of the amendments made to the claims. The combination of Jones, Lection and the new reference, Luttge, is now relied upon to teach all the features of claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. PGPub 2009/0177977) in view of Lection et al. (U.S. PGPub 2015/0270980) further in view of Luttge (U.S. PGPub 2009/0178121).

Regarding claims 1 and 11, Jones teaches A smart interaction method performed by a first smart device, comprising: receiving an interaction request input by a first user, (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...)
wherein the interaction request is used to request the first smart device under the first user in an interaction circle to interact with a second smart device under a second user in the interaction circle, and (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102)
the interaction circle comprises smart devices which are corresponding to a user social circle and which are under different users; and (Jones, see figs. 4-6; see 
establishing an interactive connection with the second smart device according to the interaction request; (Jones, see figs. 4-6; see paragraph 0041 where sends a group link invitation to a user, as specified by the leader, to join the linked group…; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
establishing the interactive connection with the second smart device. (Jones, see figs. 4-6; see paragraph 0041 where sends a group link invitation to a user, as specified by the leader, to join the linked group…; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
However, Jones does not explicitly teach not to interact with a smart device under the second user outside the interaction circle, and
Lection teaches not to interact with a smart device under the second user outside the interaction circle, and (Lection, see paragraph 0026 where transmit an invite to one or more other users or devices 250. To transmit an invite to a device 250, the inviting user may provide an identifier, such as a MAC address or an IP address of the device 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jones and Lection to provide the technique of not to interact with a smart device under the second user outside the interaction circle of Lection in the system of Jones in order to ensure that there is no accidental sharing of communication with different group or devices and to make it easier to integrate media with a user's device (Lection, see paragraphs 0011 and 0032).
However, Jones-Lection does not explicitly teach wherein the interaction request comprises: an identifier of the second user and an identifier of the interaction circle; and
the establishing the interactive connection with the second smart device according to the interaction request comprises: determining the second smart device under the second user in the interaction circle according to the identifier of the second user and the identifier of the interaction circle; and
Luttge teaches wherein the interaction request comprises: an identifier of the second user and an identifier of the interaction circle; and (Luttge, see figs. 2 and 3; see paragraph 0061 where Mr. Muller addresses this instant message with the identifier "Max" (identifier of the second user) and the group "hikers" (identifier of the interaction 
the establishing the interactive connection with the second smart device according to the interaction request comprises: determining the second smart device under the second user in the interaction circle according to the identifier of the second user and the identifier of the interaction circle; and (Luttge, see figs. 2 and 3; see paragraph 0061 where Mr. Muller addresses this instant message with the identifier "Max" (identifier of the second user) and the group "hikers" (identifier of the interaction circle) and sends this instant message to the instant messaging service...The group management computer GR thereupon sends the instant messaging address (determining the second smart device) of "Max" back to the second service computer DR2. This enables the second service computer DR2 to deliver the instant messaging message received from the mobile radio terminal KEG4 to the mobile radio terminal KEG5 (second smart device under the second user) of Mr. Meier ("Max"))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jones-Lection and Luttge to provide the technique of the interaction request comprising an identifier of the second user and an identifier of the interaction circle and the establishing the interactive connection with the second smart 

Regarding claims 3 and 13, Jones-Lection-Luttge teaches wherein the receiving the interaction request input by the first user comprises: receiving an interaction request input by the first user on an interaction circle interaction page, (Jones, see figs. 4 interaction page; see figs. 5-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102)
wherein the interaction circle interaction page is a page that provides the user with a function for an interaction between the smart devices in the interaction circle. (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile 

Regarding claims 4 and 14, Jones-Lection-Luttge teaches before receiving the interaction request input by the first user, further comprising: receiving an establishment request input by the first user, wherein the establishment request is used to apply for establishing the interaction circle; and (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
establishing the interaction circle according to the establishment request. (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102; see paragraph 0042 

Regarding claims 5 and 15, Jones-Lection-Luttge teaches wherein the receiving the establishment request input by the first user comprises: receiving an establishment request input by the first user on an interaction circle establishment page, (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
wherein the interaction circle establishment page is a page that provides the user with a function for establishing the interaction circle. (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a 

Regarding claims 6 and 16, Jones-Lection-Luttge teaches after establishing the interaction circle according to the establishment request, further comprising: receiving an invitation request input by the first user, (Jones, see figs. 4-6; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
wherein the invitation request comprises an identifier of the second smart device, and (Luttge, see figs. 2 and 3; see paragraph 0061 where Mr. Muller addresses this instant message with the identifier "Max" (identifier of the second user) and the group "hikers" (identifier of the interaction circle) and sends this instant message to the instant messaging service...The group management computer GR thereupon sends the instant messaging address (identifier of the second smart device) of "Max" back to the second service computer DR2. This enables the second service computer DR2 to deliver the instant messaging message received from the mobile radio terminal KEG4 to the mobile radio terminal KEG5 (second smart device under the second user) of Mr. Meier ("Max")). The motivation regarding to the obviousness to claims 1 and 11, with respect to the combination of Jones, Lection and Luttge, is also applied to claims 6 and 16.
the invitation request is used to invite the second smart device to join the interaction circle; and (Jones, see figs. 4-6; see paragraph 0041 where sends a group 
inviting, according to the invitation request, the second smart device to join the interaction circle. (Jones, see figs. 4-6; see paragraph 0041 where sends a group link invitation to a user, as specified by the leader, to join the linked group…; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)

Regarding claims 7 and 17, Jones-Lection-Luttge further teaches wherein the receiving the invitation request input by the first user comprises: receiving an invitation request input by the first user on an interaction circle invitation page, (Jones, see figs. 4-6; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
wherein the interaction circle invitation page is a page that provides the user with a function for inviting a smart device. (Jones, see figs. 4-6; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)

Regarding claims 8 and 18, Jones-Lection-Luttge teaches before receiving the interaction request input by the first user, further comprising: receiving an application request input by the first user, (Jones, see figs. 4-6; see paragraph 0044 where a user may control an avatar through a metaverse client viewer 110 running on the user's client computer 102. The user may then request to open a group link connection. By initiating the group link connection, the user is designated as the leader of the group link connection...; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
wherein the application request comprises an identifier of the interaction circle, and (Luttge, see figs. 2 and 3; see paragraph 0061 where Mr. Muller addresses this instant message with the identifier "Max" (identifier of the second user) and the group "hikers" (identifier of the interaction circle) and sends this instant message to the instant messaging service which is controlled by the service computer DR2. The service computer DR2 thereupon enquires from the group management computer GR what the instant messaging address of group member "Max" from the group "hikers" is. The group management computer GR checks whether the instant messaging service is authorized to use the instant messaging address of the group member "Max" of the service subscriber group "hikers"...). The motivation regarding to the obviousness to claims 1 and 11, with respect to the combination of Jones, Lection and Luttge, is also applied to claims 8 and 18.

adding the first smart device to the interaction circle according to the application request. (Jones, see figs. 4-6; see paragraph 0041 where sends a group link invitation to a user, as specified by the leader, to join the linked group…; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)

Regarding claims 9 and 19, Jones-Lection-Luttge further teaches wherein the receiving the application request input by the first user comprises: receiving an application request input by the first user on an interaction circle application page, (Jones, see figs. 4-6; see paragraph 0044 where a user may control an avatar through a metaverse client viewer 110 running on the user's client computer 102. The user may then request to open a group link connection. By initiating the group link connection, the user is designated as the leader of the group link connection...; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked 
wherein the interaction circle application page is a page that provides the user with a function for adding a smart device to the interaction circle. (Jones, see figs. 4 application page; see figs. 5-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102)

Regarding claims 10 and 20, Jones-Lection-Luttge teaches further comprising: receiving a management request input by the first user, (Jones, see figs. 4-6; see paragraph 0043 where parameters of the group link connection profile, which may be configured by a member of the group link connection (received parameters (management request) from the member), include setting an expiration on the group link invitation, setting a maximum group size limit, and defining a user list to automatically link a user to the group link connection when that user enters the metaverse...; see paragraph 0059 where leader of a group link connection may configure a profile of the group link connection according to the settings selected by the leader through the group link configuration interface 162) 

managing the interaction circle according to the management request. (Jones, see figs. 4-6; see paragraph 0043 where parameters of the group link connection profile, which may be configured by a member of the group link connection (received parameters (management request) from the member), include setting an expiration on the group link invitation, setting a maximum group size limit, and defining a user list to automatically link a user to the group link connection when that user enters the metaverse...; see paragraph 0059 where leader of a group link connection may configure a profile of the group link connection according to the settings selected by the leader through the group link configuration interface 162)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MENG VANG/Primary Examiner, Art Unit 2457